DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendment, filed 09/24/2020, has been entered. Claims 1 and 7 are amended, no claims are added, and no claims are cancelled. Accordingly, claims 1-10 are pending and considered in this Office Action.
Applicant’s amendments have obviated the previously set forth claim objection and 112b rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20140062841A), with reference to the provided machine-generated English-language text, henceforth referred to as KIM, in view of Muraki et al. (JP2003253334A), with reference to the provided machine-generated English-language text, henceforth referred to as MURAKI, Schrapers (US 20140261895 A1), henceforth referred to as SCHRAPERS, and Han et al. (WO 2014/104762 A1), with reference to the provided equivalent English-language version (US 2016/0194731 A1), henceforth referred to as HAN.
Regarding claim 1, KIM teaches a manufacturing method of an oriented electrical steel sheet (see KIM at paragraph [0017] teaching a grain-oriented electrical steel sheet), comprising:
a step of manufacturing a steel slab (see KIM at paragraph [0017] teaching a steel slab) including one kind or more among Si at 2 to 7 % (see KIM at paragraph [0017] teaching Si: 2.0 – 4.0%), Sn at 0.03 to 0.10 % (see KIM at paragraph [0017] teaching Sn: 0.03 – 0.07%), and Sb at 0.01 to 0.05 % as wt% (see KIM at paragraph [0017] teaching Sb: 0.01 – 0.05%);
a step of hot-rolling the steel slab to manufacture a hot rolled sheet (see KIM at paragraph [0017] teaching hot-rolling the slab to produce a hot rolled steel sheet);
a step of cold-rolling the hot rolled sheet to manufacture a cold rolled sheet (see KIM at paragraph [0017] teaching cold rolling the hot rolled steel sheet to produce a cold rolled steel sheet);
KIM at paragraphs [0016]-[0017] teaching decarburization and nitriding the cold rolled steel sheet for primary recrystallization annealing; see also KIM at paragraph [0095] teaching simultaneous decarburization and nitriding);
a step of coating an annealing separating agent on the primary recrystallization- annealed cold rolled sheet (see KIM at paragraph [0096]-[0097] teaching an annealing separator applied to a primary recrystallization-annealed cold rolled sheet); and
a step of secondary recrystallization-annealing the cold rolled sheet coated with the annealing separating agent (see KIM at paragraph [0097] teaching secondary recrystallization annealing of the steel sheet coated with the annealing separator), 
wherein the primary recrystallization annealing is performed by passing through a heating zone and a soaking zone with dew points t1, t2, and t3 (see KIM at paragraph [0095] teaching a dew point of 62.5oC during the temperature increase, i.e. heating zone, and a dew point of 68oC in the cracking zone, i.e. soaking zone, such that t1 = 62.5oC, t2 = t3 = 68oC. Equation 1 is satisfied by 50oC < 62.5oC < 68oC ≤ 68oC and Equation 2 is satisfied by 68-62.5 = 5.5oC > 4oC)
the annealing separating agent includes a magnesium oxide (see KIM at paragraph [0097] teaching an annealing separator, MgO).
	While KIM teaches an annealing separating agent includes MgO (see KIM at paragraph [0097]) and two heat treatment zones (see KIM at paragraph [0095]), KIM fails to teach (1) the step of drying the annealing separating agent, (2) the annealing separating agent including a metal iodide, (3) a secondary soaking zone, and (4) removal of the forsterite film occurring in the secondary recrystallization annealing step.
	As to (1) and (2), while KIM teaches an annealing separating agent includes MgO (see KIM at paragraph [0097]), KIM fails to teach the drying step of the annealing separating agent and the annealing separating agent including a metal iodide.
MURAKI teaches a method for producing a grain-oriented electrical steel sheet (see MURAKI at paragraph [0017]). MURAKI teaches coating and drying the steel plate with an annealing separator (see MURAKI at paragraph [0033]) which comprises magnesia, i.e. magnesium oxide, as the main component of 100 parts by mass (see MURAKI at paragraph [0019]) and 0.1 to 10.0 parts by mass of a halogen-containing compound including a metal iodide (see MURAKI at paragraphs [0035]-[0036]). MURAKI teaches the benefit of suppressing formation of a thick oxide film such as forsterite (see MURAKI at paragraph [0034]). As such, one of ordinary skill in the art would have been motivated to dry the annealing separator which includes magnesium oxide and a metal iodide to suppress formation of a thick oxide film such as forsterite.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM in view of MURAKI to dry the annealing separating agent and to have the annealing separating agent include a metal iodide to realize the benefit of suppressing formation of a thick oxide film such as forsterite.
	As to (3), while KIM teaches an incremental change in dew point for two heat treatment zones (see KIM at paragraph [0095]), KIM fails to teach a secondary soaking zone.
However, SCHRAPERS teaches a method of producing grain-oriented electrical steel sheets (see SCHRAPERS at paragraph [0001]). SCHRAPERS teaches decarburization and nitriding annealing the cold steel sheet for primary recrystallization annealing in at least two stages or zones (see SCHRAPERS at paragraph [0035]) where one embodiment includes three stages (see SCHRAPERS at paragraphs [0059]-[0060]). SCHRAPERS teaches the optimization of the primary recrystallization annealing step through adjusting gas or moisture content (i.e. dew point) as well as adjusting temperature (see SCHRAPERS at paragraphs [0060]-[0063]) to obtain better properties including lower core loss (see SCHRAPERS at paragraph [0065]). 
SCHRAPERS, the optimization of dew point in multiple zones during the primary recrystallization annealing process is recognized as a result-effective variables. As such, one of ordinary skill in the art would have been motivated to optimize the temperature and dew point in three zones in the primary recrystallization annealing process and obtain improved properties including core loss (see MPEP § 2144.05(II)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM in view of MURAKI and SCHRAPERS and optimize the number of zones and dew points as result-effective variables to experiment to arrive at a secondary soaking zone.
	As to (4), while KIM as modified by MURAKI teaches applying an annealing separating agent including MgO to the cold rolled steel sheet (see KIM at paragraph [0095]) and teaches the suppression of the thick oxide film such as forsterite (see MURAKI at paragraph [0034]), KIM fails to teach the removal of a forsterite film in the step of the secondary recrystallization annealing.
	However, KIM as modified by MURAKI and SCHRAPERS teaches a substantially similar steel composition (see above composition taught by KIM) and similar process steps (see above primary recrystallization annealing, applying annealing separating agent, and secondary recrystallization annealing steps taught by KIM in view of MURAKI and SCHRAPERS). As such, the removal of the forsterite layer in the step of the secondary recrystallization annealing would have necessarily flowed from the prior art teachings (see MPEP § 2112.01(I)).
Additionally, HAN teaches producing an oriented electrical steel sheet (see HAN at paragraph [0052]). HAN teaches a motivation to remove the forsterite layer to improve magnetic property (see HAN at paragraph [0078]). HAN teaches the approach of removing the forsterite layer by control of dew point, soaking temperature, and atmosphere gas to minimally form the forsterite or base coating layer (see HAN at paragraph [0081]). Also, HAN teaches that Sn and Sb in the steel sheet are advantageous in suppressing external oxidation and removing a base HAN at paragraph [0104]). As such, one of ordinary skill in the art would have been motivated to optimize dew point, heat treatment temperature, and atmosphere gas as well as adjust the content of Sn and Sb in the steel to aid in the removal of the forsterite layer to obtain improved magnetic property. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM in view of MURAKI, SCHRAPERS, and HAN to optimize dew point, heat treatment temperature, and atmosphere gas as well as adjust the content of Sn and Sb in the steel to aid in the removal of the forsterite layer in the step of the secondary recrystallization annealing and achieve improved magnetic property.
Regarding claim 3, while KIM as modified above teaches after the primary recrystallization annealing, a mother material metal layer and an oxidation layer are formed (see MURAKI at paragraph [0036]), KIM as modified above fails to explicitly teach the segregation layer as claimed. 
However, KIM as modified above teaches a substantially similar steel composition (see composition taught by KIM as applied to claim 1) and similar process steps (see primary recrystallization annealing taught by KIM in view of MURAKI and SCHRAPERS as applied to claim 1). Additionally, KIM teaches the Sn and Sb segregation at grain boundaries to suppressing grain growth of primary recrystallized grains (see KIM at paragraphs [0076] and [0078]). As such, the primary recrystallization-annealed cold rolled sheet would have necessarily possessed the segregation layer as claimed.
	Therefore, the teachings of KIM as modified renders obvious the claimed characteristic of the segregation layer (see MPEP § 2112.01(I)).
Regarding claim 5, KIM as modified above teaches the annealing separating agent (see MURAKI at paragraph [0033] teaching an annealing separator) includes the magnesium oxide or magnesium hydroxide at 100 parts by weight (see MURAKI at paragraph [0019] teaching magnesia, i.e. magnesium oxide, as the main component that is 100 parts by mass) and the MURAKI at paragraphs [0035]-[0036] teaching 0.1 to 10.0 parts by mass of a halogen-containing compound including a metal iodide).
Regarding claim 7, KIM as modified above teaches the step of the secondary recrystallization annealing is performed in a temperature range of 650 to 1200oC (see KIM at paragraph [0097] teaching a final annealing temperature in the range of 700 – 1200oC).
	Regarding claim 9, KIM as modified above teaches a surface roughness of the oriented electrical steel sheet is 0.8 µm or less as a Ra value (see HAN at Table 3 teaching all examples having a roughness (Ra) that ranges from 0.23-0.31 µm).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of MURAKI, SCHRAPERS, and HAN as applied to claims 1 and 3 above, and further in view of Hayakawa et al. (US 5342454 A), henceforth referred to as HAYAKAWA.
Regarding claim 4, while KIM as modified in claims 1 and 3 teaches a thin oxide film (see HAN at [0017]), and an oxygen amount of the oxidation layer is 600 ppm or more (see HAN at paragraph [0105] teaching a change in dew point temperature causes a change in oxidation layer composition; see also HAN at Table 2, specimen number 9-12 teaching the total oxygen amount of 630 ppm in the oxidation layer), KIM in view of HAN fails to teach the thickness of the oxidation layer as recited.
However, HAYAKAWA teaches grain oriented silicon steel sheet (see HAYAKAWA at column 1, lines 8-11) and teaches an oxide layer thickness of 0.05 to 5 µm (see HAYAKAWA at column 4, lines 67-68, and column 5, lines 1-2) for the benefit of obtaining good magnetic properties (see HAYAKAWA at column 5, lines 3-11). As such, one of ordinary skill in the art would have been motivated to control the thickness of the oxide layer to 0.05 to 5 μm and achieve good magnetic properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM in view of MURAKI, SCHRAPERS, HAN, and further in view of HAYAKWA to control the thickness of the oxide layer to 0.05 to 5 μm, such that the claimed range lies within the prior art range (see MPEP § 2144.05(I)).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of MURAKI, SCHRAPERS, and HAN as applied to claim 1 above, and further in view of Yakashiro et al. (US 5840131 A), henceforth referred to as YAKASHIRO.
Regarding claim 6, while KIM in view of MURAKI teaches the annealing separator includes a metal iodide (see MURAKI at paragraphs [0033] and [0035]-[0036]), KIM in view of MURAKI does not teach the metal includes one selected from Ag, Co, Cu, and Mo, and combinations thereof.
	However, YAKASHIRO teaches an annealing separator agent includes MgO and metal iodide where the metal is Ag, Co, Cu, or Mo (see YAKASHIRO at column 8, lines 65-67 and column 9, lines 1-10). YAKASHIRO teaches the benefit that the metal iodide compounds are well dissolved or dispersed in the annealing separator agent and is uniformly disperse on the MgO particle surface (see YAKASHIRO at column 9, lines 5-10). As such, one of ordinary skill in the art would have been motivated to modify the metal iodide taught by MURAKI to use a metal selected from Ag, Co, Cu, or Mo.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM in view of MURAKI, and further in view of YAKASHIRO to select a metal from Ag, Co, Cu, or Mo.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of MURAKI, SCHRAPERS, and HAN as applied to claims 1 and 7 above, and further in view of Iwanaga et al. (JPH08232019A), with reference to the provided machine-generated English-language text, henceforth referred to as IWANAGA.
Regarding claim 8, while KIM teaches in the step of the secondary recrystallization annealing, the cold rolled sheet is heated from 650 to 1200oC with a temperature raising rate of 0.1 to 20oC/h (see KIM at [0097] teaching an initial temperature rising condition of 18-75oC/h oC and 15oC/h from 950-1200oC) and holding a temperature at 1200oC (see KIM at paragraph [0097]), KIM does not teach the holding time as claimed.
	However, IWANAGA teaches a method of producing a grain oriented steel sheet (see IWANAGA at paragraph [0016]) and teaches secondary recrystallization annealing at 1200oC for 20 hours (see IWANAGA at paragraph [0044]) for the benefit of stabilizing high magnetic flux density (see paragraph [0016]). As such, one of ordinary skill in the art would have been motivated to adjust the holding time at the secondary recrystallization annealing temperature to 20 hours to stabilize high magnetic flux density.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM in view of MURAKI, SCHRAPERS, and HAN, and further in view of IWANAGA to carry out the secondary recrystallization annealing step for 20 hours to stabilize high magnetic flux density.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of MURAKI, SCHRAPERS, and HAN as applied to claims 1 and 9 above, and further in view of Ichiyama et al. (US 4363677), henceforth referred to as ICHIYAMA.
Regarding claim 10, KIM as modified above fails to teach the protrusions and depressions parallel to a rolling direction.
However, ICHIYAMA teaches projections and depressions along the rolling direction to control the magnetic domains (see ICHIYAMA at column 4, lines 15-23) for the benefit of reducing watt loss (see ICHIYAMA at column 4, lines 23-29). ICHIYAMA also teaches projections and depressions transverse to the rolling direction to control magnetic domain (see ICHIYAMA at column 3, lines 39-48). As such, one of ordinary skill in the art would have been motivated to make the direction of protrusions to be in the direction that obtains desired magnetic properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM in view MURAKI, SCHRAPERS, and HAN, and further in view of ICHIYAMA to have the surface of the steel sheet includes protrusions and depressions parallel to a rolling direction to control magnetic domain.

Allowable Subject Matter
Claim 2 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	With regard to claim 2, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claim with particular attention to the feature of the dew point of the primary soaking zone and the secondary soaking zone satisfies Equation 3, t3-t2 ≥ 4oC. The control of the dew point t3 to be increased incrementally relative to dew point t2 in the decarburization annealing for primary recrystallization would not have been obvious to a skilled artisan to achieve results of improved magnetic properties of the oriented electrical steel sheet.
Response to Arguments
Applicant's arguments filed 09/24/2020 have been fully considered but they are not persuasive.
With regard to Applicant’s argument that none of the cited prior art discloses a dew point, Examiner respectfully disagrees and maintains that KIM at paragraph [0095] teaches a dew point of 62.5oC during the temperature increase, i.e. heating zone, and a dew point of 68oC in the cracking zone, i.e. soaking zone, such that t1 = 62.5oC, t2 = t3 = 68oC. Equation 1 is satisfied by 50oC < 62.5oC < 68oC ≤ 68oC and Equation 2 is satisfied by 68-62.5 = 5.5oC > 4oC) (see bottom of Page 6 of the Non-Final Office Action).
With regard to Applicant’s argument that the prior art does not appreciate the claimed equations/relationships, Examiner respectfully disagrees and notes that the Kim reference conditions meet the claimed equations/relationships. There is no requirement that the prior art .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731